Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

As to the claims of 9/10/2021, the applicant had amended the claims over the prior art to add language of a dynamic portion that provides an input to the static portion. Applicant has also added language to overcome the 35 USC 101 rejection and also added claim 21 wherein “A self-perturbing extremum-seeking controller for a static plant having at least a static portion, the controller comprising a processing circuit configured to: obtain a value of a performance variable characterizing a performance of the plant; determine a sign of a gradient of the performance variable with respect to the input to the static portion of the plant; adjust a control input for the plant using the sign of the gradient; and operate equipment of the plant to affect the performance variable by providing the control input as the input to the static portion of the plant.” On 02/28/2022, applicant replied to the non-final rejection on 11/29/2021 wherein the references of Burns, Fu, and Salsbury were cited by the Examiner.  Applicant’s arguments filed on 02/28/2022 are fully considered and are persuasive.  The prior art of Burns, Fu, and Salsbury does not disclose the element to "determine a sign of a gradient of the performance variable with respect to the input to the static portion of the dynamic plant."  The references also do not teach “"estimating a gradient of the performance variable with respect to a time-delayed value of a control input to the dynamic plant using the rate of change of the performance variable and an adaptive gain parameter indicating a rate of change of the control input to the dynamic plant." The elements of claim 21 were also not taught by the prior art references. The rejections of independent claims 1, 9, 16, and 21 and subsequent dependent claims are withdrawn.  No other prior art could be found that teaches the elements of the independent claims.
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116